Slidell, J.
In these cases the true subject matter is a rendition of account to the heirs, and a distribution among them of the remaining assets of the succession. In such a proceeding, the necessity that all the heirs should be in some form before the Court, seems obvious. The Administrator, upon filing his tableau, asked a citation of all the heirs, but was forced to trial before this had been accomplished, and to this ruling of the court he took a bill of excep*479tions. We are of opinion that the exceptions were well taken, and it becomes indispensable, therefore, to remand the causes.
It is therefore decreed that the judgment of the District Court be reversed, and that the consolidated causes bo remanded for a new trial, and for further proceedings, according to law—the heirs, appellees, paying the costs of the appeals.